Citation Nr: 1647176	
Decision Date: 12/19/16    Archive Date: 12/30/16

DOCKET NO.  12-29 072	)	DATE
	)
	)

On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to a rating in excess of 20 percent for hemorrhoids.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Zobrist, Counsel



 INTRODUCTION

The appellant is a Veteran who served on active duty from November 1965 to November 1967.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision of the Phoenix, Arizona, Department of Veterans Affairs (VA) Regional Office (RO) that, inter alia, continued the 20 percent rating assigned for hemorrhoids.


FINDING OF FACT

In an April 25, 2016, Form VA 21-4138, the Veteran withdrew (in writing) his appeal seeking a rating in excess of 20 percent for hemorrhoids; there are no questions of fact or law remaining before the Board in this matter.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran are met; the Board has no further jurisdiction in the matter.  38 U.S.C.A. §§ 7104, 7105 (West 2014); 38 C.F.R. §§ 20.201, 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has jurisdiction where there is a matter of law or fact on appeal to the Secretary.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.101.  The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn by the appellant or an authorized representative, either in writing or on the record at a hearing, before the Board issues a decision in the matter.  38 C.F.R. § 20.204.

In writing, (on an April 25, 2016, VA Form 21-4138) the Veteran withdrew his appeal seeking a rating in excess of 20 percent for hemorrhoids.  Hence, there remains no allegation of error of fact or law for the Board to consider regarding that issue.  Accordingly, the Board does not have any further jurisdiction to consider an appeal in the matter.


ORDER

The appeal seeking a rating in excess of 20 percent for hemorrhoids is dismissed.




		
George R. Senyk
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


